Citation Nr: 1116253	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML), claimed as due to herbicide exposure.

2.  Entitlement to service connection for pericarditis, claimed as secondary to AML.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to AML.

4.  Entitlement to service connection for arthritis [also claimed as rheumatism], claimed as secondary to AML.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to September 1969.  Service in Vietnam is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2006 and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

AML claim

The RO previously denied the Veteran's service-connection claim for AML in October 1998, August 2001, March 2005, and August 2005 rating decisions. Although the Veteran disagreed with the RO's August 2005 decision and was furnished with a statement of the case (SOC) addressing this issue in August 2006, he did not perfect an appeal by filing a timely VA Form 9.  [The Board notes in passing that the Veteran did in fact file a VA Form 9 in July 2007 that, in part, referenced the August 2006 SOC; however, such was filed well after the time period for an appeal had lapsed and did not perfect an appeal of the August 2005 rating decision.]

The Veteran subsequently filed a request to reopen his previously-denied AML claim in February 2007.  The RO denied this request in the above-referenced October 2007 rating decision.  The Veteran disagreed and perfected a timely appeal as to that issue.

In November 2009, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's AML is related to his military service, to include his presumed exposure to Agent Orange.  In January 2010, the Board received the requested VHA opinion, which has been provided to the Veteran.

Pericarditis, GERD, and arthritis/rheumatism claims

In October 2006, the RO denied the Veteran's secondary service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran disagreed with the RO's decisions and perfected an appeal as to each of these issues in July 2007.    See the above-referenced July 2007 VA Form 9.

The May 2010 Board decision

In a May 2010 decision, the Board reopened and denied the Veteran's service-connection claim for AML.  The Board also denied the Veteran's secondary service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran subsequently appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims [the Court].  A Joint Motion for Remand was filed, which the Court granted in December 2010.  In essence, the Joint Motion indicated that a remand was required so that the Veteran could be afforded an opportunity to have a hearing before a member of the Board.  See the November 2010 Joint Motion for Remand, page 2.  

The Board notes that in the November 2010 Joint Motion, the parties only sought vacatur and remand of the Board's May 2010 decision to deny the Veteran's AML claim, and his claims for pericarditis, GERD and arthritis.  See the November 2010 Joint Motion, page 1.  The Joint Motion did not indicate any dissatisfaction on the part of either party as to the Board's May 2010 decision to reopen the Veteran's AML claim.  As such, for the sake of economy, the Board incorporates its prior decision to reopen the Veteran's AML claim herein.  Doing so in no way prejudices the Veteran, as such favorable action triggers the VA's duty to assist the Veteran with his claim, and enables the VA to adjudicate the claim on its merits.


Hearing request

As noted above, the Veteran perfected an appeal as to his service-connection claims for pericarditis, GERD and arthritis in July 2007.  See the Veteran's July 24, 2007 VA Form 9.  On this VA Form 9, the Veteran indicated that he wished to testify at a personal hearing before the Board in Washington, DC.  Significantly however, the Board did not schedule the Veteran for this hearing prior to denying his service-connection claims in May 2010. 

As noted above, the parties specifically referenced the Veteran's July 2007 unanswered hearing request in the November 2010 Joint Motion for Remand.  Indeed, the parties moved that the Court remand the Veteran's case for the sole purpose of affording the Veteran an opportunity to have this hearing before the Board.  See the November 2010 Joint Motion, page 2.  After successfully persuading the Court to grant this Joint Motion, the Veteran's attorney promptly withdrew the Veteran's hearing request in a March 9, 2011 letter to the Board.  While the Veteran's is free to withdraw a hearing request at any time during the appeal process, the Board is confused as to why the Veteran's attorney withdrew this particular request immediately after arguing to the Court that such a hearing opportunity was in fact desired before a final Board decision could be made.  There is nothing following this request to suggest that Veteran or his attorney has requested that the hearing be rescheduled.  The Veteran's July 2007 hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claims must be remanded for further evidentiary development.  


Thurber concerns

In a March 2011 letter to the Board, the Veteran's attorney cited to a number of Internet articles, to include a 2001 medical study by A.B., in support of the Veteran's service-connection claims.  See the Veteran's March 9, 2011 facsimile letter to the Board, pages 1 and 2.  Although the Veteran's attorney provided web links to these articles for the Board's reference, the attorney crucially did not submit any actual copies of these Internet articles with his March 2011 letter.  The Board does not have the authority to supplement the record by undertaking evidentiary development.  Indeed, the Board is prohibited from obtaining these articles on its own, and subsequently adjudicating the Veteran's claims without initial review of this evidence by both the Veteran and the agency of original jurisdiction (AOJ).  See Thurber v. Brown, 5 Vet. App. 119 (1993) [in rendering a decision on a claim, the Board could not rely on evidence obtained or developed subsequent to the most recent statement of the case or supplemental statement of the case without first providing the claimant with reasonable notice of such evidence and the Board's intended reliance on the evidence]; see also 38 C.F.R. § 20.903 (2010).

Upon remand, the RO should attempt to obtain these above-referenced articles.  If they cannot be accessed, the Veteran should be invited to submit any articles or evidence that may serve to support his contentions that his AML was caused by his presumed Agent Orange exposure, to include the 2001 medical study of A.B.

Agent Orange concentration and exposure time

The evidence of record includes medical treatise information that explains the chemical makeup of Agent Orange.  A printout entitled the "Agent Orange Files" submitted in June 2004 indicates that Agent Orange contains 1.98 parts per million of dioxin, and identifies dioxin is a compound of two benzene rings, covalently bonded with oxygen molecules.  Other treatise evidence of record clearly demonstrates that a relationship exists between exposure to benzene and the development of AML.  

In essence, the Veteran contends that his AML was caused by his presumed exposure to Agent Orange in Vietnam.  Implicit in this claim is the contention that since Agent Orange contains dioxin, which in turn contains benzene compounds, and since benzene exposure has been medically linked to the development of AML, service connection based on Agent Orange exposure should be awarded.              See the July 9, 2009 Informal Hearing Presentation, page 3.  

Notably however, a 2004 printout from the American Cancer Society, submitted by the Veteran, specifies that there are many sources of benzene in our regular environment, to include gasoline, automobile exhaust fumes, cigarette smoke, and industrial emissions.  The printout pertinently noted that benzene is commonly found in air in both urban and rural areas.  Indeed, in a January 2010 medical opinion, Dr. E.E. indicated that "[b]enzene exposure is associated with AML development, but the presence of a benzene ring in a compound does not automatically associate[] the compound with development of AML."  See Dr. E.E.'s January 2010 medical opinion, page 1.  

In a May 2005 VA examiner's report, Dr. V.K. noted that there are "numerous toxic ingredients and . . . derivatives within Agent Orange compound.  However, the development of any malignant process i[s] possible only with specific concentration of toxic product and exposure time."  See the May 2005 VA examiner's report.  The Veteran's representative recently referenced Dr. V.K.'s May 2005 observation, and suggested that if the Board believed that specific information about the Veteran's exposure time to Agent Orange, and the concentration levels he was exposed to would be necessary in this case, an estimate should be requested.  See the March 9, 2011 letter to the Board, page 3.  In light of the above-referenced evidence demonstrating the presence of benzene in not only Agent Orange, but also in other substances that thousands of people are exposed to on a daily basis, the Board believes information regarding the Veteran's exposure time to Agent Orange and its concentration levels during that time, if in existence, would substantially aid the VA in making an informed decision.  Accordingly, upon remand, such inquiries regarding exposure time and concentration levels should be sent to the Veteran's service organization.



Inextricably intertwined issues

The Board finally notes that the Veteran's service-connection claims for pericarditis, GERD, and arthritis are raised as secondary to the Veteran's AML.  As such, these secondary claims are inextricably intertwined with the outcome of the Veteran's AML service-connection claim, and must be remanded as well.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request information regarding any additional treatment he may have received for his AML, pericarditis, GERD or arthritis.  Thereafter, the RO should take appropriate steps to secure any medical treatment records so identified that are not already of record, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should also attempt to obtain the Internet articles referenced by the Veteran's attorney in his March 2011 letter, and associate them with the Veteran's claims folder.  If this is not possible, VBA should contact the Veteran and his attorney and invite them to submit any articles or evidence that may serve to support the Veteran's contentions that his presumed exposure to Agent Orange in Vietnam caused or contributed to the development of his AML, to include the 2001 medical study by A.B.  The Veteran should be reminded that mere citation or reference to articles through web addresses is not a sufficient means to have the analysis and conclusions purported to be in such articles included in the record for review by VA.

3.  The RO should contact the Veteran's service organization and request any information it might have indicating how much exposure time the Veteran had with Agent Orange, and at what concentration levels.  If this information cannot be obtained, or if such information is otherwise not available, the VBA should issue a formal finding of unavailability and incorporate that finding in the Veteran's claims folder.

4.  After undertaking any other development it deems necessary, the RO should review all the evidence of record and readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


